Citation Nr: 0010070	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
leg varicose veins. 

2.  Entitlement to an increased evaluation for right leg 
varicose veins, currently rated 40 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from May 1959 to 
May 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  A March 1997 rating action denied the veteran 
an increased evaluation for his service-connected right leg 
disability and found the veteran had not submitted new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for left leg varicose 
veins.  An August 1999, rating action denied the veteran 
entitlement to a total rating based on individual 
unemployability.


FINDINGS OF FACT

1.   In an April 1990 decision, the Board denied service 
connection for varicose veins of the left leg.

2.  Additional evidence received subsequent to that 
determination is cumulative of evidence already of record.  

3.  Without good cause, the veteran failed to report for VA 
examination scheduled in July 1999 to determine the current 
level of impairment resulting from his sole service-connected 
disability, right leg varicose veins.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1990 Board decision 
denying service connection for varicose veins in the left leg 
is not new and the claim remains unopened; the April 1990 
decision of the Board is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).  

2.  A rating in excess of 40 percent for right leg varicose 
veins is denied.  38 C.F.R. § 3.655(b) (1999). 

3.  The award of a total disability rating for compensation 
purposes, based on individual unemployability due to 
service-connected disability is denied.  38 C.F.R. § 3.655(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen 

The veteran's claim for service connection for left leg 
varicose veins was denied on the merits by a Board decision 
in April 1990.

Under the appropriate laws and regulations, the prior Board 
determination denying entitlement to service connection for 
left leg varicose veins is final and the veteran's claim as 
to service connection for this disorder may not be reopened 
absent the submission of new and material evidence.  
38 U.S.C.A. § 5108.  

When considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material.  If and only 
if the Board determines that the claimant has produced new 
and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions: (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

In answering these questions, the Board will first review the 
evidence that was before it in April 1990.  This evidence 
included the veteran's service medical records, which show 
that the veteran was found in August 1959 to have moderate 
varicose veins on the right leg, which by January 1960 became 
worse symptomatically.  He was hospitalized in a service 
department hospital and underwent ligation and stripping of 
the greater saphenous vein of the right leg.  There were no 
complaints, findings or diagnoses referable to the veteran's 
left leg to include negative findings on the veteran's 
May 1960 medical examination for service separation.

The evidence before the Board in April 1990 also included 
post service VA clinical data, as well as a private medical 
report dated in February 1975.  The February 1975 medical 
consultation noted the veteran's complaints of pain in his 
right lower leg, as well as his medical history and contained 
the notation of varicose veins.  The pertinent VA clinical 
data included a report of VA examination in July 1975, during 
which the veteran reported that he got varicose veins of the 
right leg while in service and has also developed since then 
mild varicose veins of the left leg.  Examination of the left 
leg on this occasion revealed very mild varicose veins 
extending up to the level of the knees.  Subsequent VA 
outpatient treatment records compiled between July and 
September 1988 recorded the veteran's complaints referable to 
his leg pain and varicosities, clinical findings of varicose 
veins in both legs and treatment to include compression 
stockings.  A VA examination in January 1989 noted the 
veteran's report that he had right leg surgery while in the 
service as well as his statement that during this period his 
left leg was almost as involved as his right leg.  It was 
further noted that the veteran was being followed by a VA 
vascular surgeon.  Bilateral varicose veins were diagnosed.  

Based on the above clinical evidence, the Board determined in 
April 1990 that varicose veins in the left leg were first 
shown many years following separation from service and that 
there was no etiological relationship between the 
service-connected varicose veins in the right leg and the 
varicose veins in the left leg.  

The veteran now seeks to reopen his claim for service 
connection for left leg varicose veins with the submission of 
additional evidence to support his contention that his left 
leg should be service connected.  

The evidence adduced since the April 1990 Board decision 
consists of VA clinical data compiled between January 1981 
and August 1998, to include a report of a VA examination 
provided to the veteran in December 1991, photographs of the 
veteran's legs and the decision of a Social Security 
Administration law judge, which awarded the veteran Social 
Security disability insurance benefits as well as the 
clinical records upon which that decision was based including 
a report of an August 1990 disability determination 
evaluation.   

The VA clinical data shows primarily evaluation and treatment 
of the veteran's complaints of bilateral leg discomfort, as 
well as other complaints.  The veteran's treatment has 
included dressing for problems with ulceration.  VA 
examination in December 1991 noted tortuous veins on both the 
right and left leg.  The veteran's venous problems to include 
ulceration are also depicted in the photographs submitted in 
connection with his current claim.

Data received from the Social Security Administration 
includes a report of a disability evaluation provided to the 
veteran in August 1990, describing several 2-millimeter 
diameter varices, one descending from below the knee into the 
medial leg through the ankle into the medial foot.  The other 
started in the midlateral thigh and descended into the 
lateral foot.  This examination noted that the veteran's 
ability to stand for periods up to several hours is impaired 
by the pain caused by his varicose veins.  

The Board has reviewed the evidence submitted since the 
April 1990 Board decision (the last final decision on any 
basis) and finds that the evidence is cumulative of 
previously presented evidence that was before the Board in 
April 1990.  Specifically, the clinical evidence received 
since the Board's decision in April 1990, with respect to 
varicose veins of the left leg, does not contain any medical 
showing or opinion that the veteran's left leg varicosities 
had their onset in service or are etiologically related to 
his service-connected disability.  The additional evidence 
demonstrates that the veteran's left leg varicosities have 
become increasingly more severe but essentially contains the 
same clinical impressions relative to the left leg that were 
in the record prior to the April 1990 Board decision.  This 
evidence demonstrated that the veteran has been 
diagnostically assessed as suffering from varicose veins of 
the left leg many years after service, and is receiving 
ongoing evaluation and treatment for this condition.  
Inasmuch as the newly received evidence only confirms or 
supplements the previously established diagnosis and 
treatment of left leg varicose veins, it is merely cumulative 
and thus not "new." 

Once it has been determined that the evidence is not new, the 
inquiry ends and the claim for service connection for 
varicose veins in the left leg is not reopened.  See Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).

II.  Increased Rating Claims to Include the Claim for 
Individual Unemployability

The veteran's claims for increased evaluation for his right 
leg varicose veins and a total rating based on individual 
unemployability due to that disability are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in disability is sufficient to 
render a claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible.  No further assistance to the veteran is thus 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

In February 1994, the Board denied the veteran's claim for 
increased evaluation for his service-connected varicose veins 
of the right leg because without good cause the veteran 
failed to report for two VA examinations scheduled in 
connection with that claim.  In October 1996 the veteran, 
through his representative, reasserted his claim for an 
increased evaluation for his service-connected right leg 
varicosities and in support of that claim submitted VA 
outpatient treatment records compiled between September 1994 
and October 1996, as well as photographs of his legs.  
Additional VA outpatient treatment records dated as late as 
February 1999 have since been added to the file.  

In connection with his current claim and in light of the 
recent changes in the rating criteria for varicose veins that 
became effective in January 1998 the veteran was scheduled by 
the RO for VA examination in July 1999.  He was so notified 
by a letter dated in mid-June 1999.  The veteran contacted 
the RO in late June 1999 and said that he had submitted all 
available medical records and felt that an examination would 
be useless.  When told by the RO the purpose of the 
examination, he said that he did not have any means of 
transportation to get to the examination and did not see the 
need to report.  He added he did not plan to do so.  The 
veteran failed to report for his July 1999 VA examination.  

Analysis

The Board notes that under 38 U.S.C.A. § 5107, the VA's duty 
to assist the veteran in the development of the claim 
includes obtaining an adequate VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran was scheduled for a VA 
examination in July 1999 to ascertain the current level of 
disability related to his service-connected right leg 
varicosities.  He failed to report and has provided no good 
cause for his refusal to do so.  

The Court has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Furthermore, the governing regulation is clear in that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section.  
38 C.F.R. § 3.655.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Here the veteran failed to report for a scheduled VA 
examination essential to the development of his claim for 
increased evaluation for his service-connected disability and 
his claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran has continued in a failure to 
cooperate in obtaining information essential to his claim, 
which was the basis for the Board's denial of his claim in 
February 1994.  The veteran was made aware of the provisions 
of 38 C.F.R. § 3.655(b) and the consequences of his failure 
to report for a VA examination relevant to his claim in the 
Board's previous determination.  He was also advised of the 
consequences of his failure to report for examination in the 
July 1999 supplemental statement of the case.  
Notwithstanding this, the veteran has persisted in refusing 
to be examined by VA for purposes of compensation without 
good cause.  Consequently, his claim for increased evaluation 
for his service-connected right leg varicose veins as well as 
his claim for a total rating based on individual 
unemployability must be denied.  38 C.F.R. § 3.655(b).  





ORDER

New and material evidence not having been received to reopen 
a claim for service connection for left leg varicose veins, 
the appeal is denied.

Entitlement to an increased evaluation for right leg varicose 
veins is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

